FILED
                            NOT FOR PUBLICATION                             OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JEANETTA CRANEY,                                 No. 13-55541

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01767-UA-E

  v.
                                                 MEMORANDUM*
LORI FUJISHIGE, Employed with
Housing Authority of The County of Los
Angeles; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Jeanetta Craney appeals pro se from the district court’s order denying her

request to proceed in forma pauperis (“IFP”) in her action alleging various federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion and may affirm on any basis supported by the record.

O’Loughlin v. Doe, 920 F.2d 614, 616-17 (9th Cir. 1990). We affirm.

      Denial of Craney’s motion to proceed IFP was not an abuse of discretion

because Craney’s complaint is frivolous. See Tripati v. First Nat’l Bank & Trust,

821 F.2d 1368, 1370 (9th Cir. 1987) (“A district court may deny leave to proceed

in forma pauperis at the outset if it appears from the face of the proposed complaint

that the action is frivolous or without merit.”); see also O’Loughlin, 920 F.2d at

617 (“An in forma pauperis complaint is frivolous if it has no arguable basis in fact

or law.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                    13-55541